DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 21 of 17/518,866
A method, comprising: displaying a media content file on a display device having a display and a microphone; monitoring, using the microphone of the display device, environmental noise occurring in the space where the media content file will be played; determining if spectral components of the environmental noise overlap with spectral components of media content file; and in response to determining that the spectral components of the environmental noise overlap with spectral components of the media content file: replacing a supplemental video displayed with the media content file with text or image.
Claim 1 of 9516371
A method, comprising: receiving a request from a viewer to play media content at a device; monitoring environmental noise using a sensor associated with the device; generating a sound profile for the media; generating an environmental noise profile based on the environmental noise; determining that environmental noise would adversely impact a viewing experience of the media stream, wherein determining that environmental noise would adversely impact a viewing experience of the media stream includes comparing spectral components of the environmental noise profile and temporal characteristics of the environmental noise profile to the sound profile of the media to determine whether the noise would interfere with program viewing; automatically displaying an option to turn on closed captioning for a video program in the media stream upon determining that the environmental noise would adversely impact a viewing experience; and replacing video advertisements with text or image advertisements when a noise profile is determined to be undesirable.
Claim 31 of 17/518,866
A system, comprising: a processor; memory storing instructions to execute a method, the method comprising: displaying a media content file on a display device having a display and a microphone; monitoring, using the microphone of the display device, environmental noise occurring in the space where the media content file will be played; determining if spectral components of the environmental noise overlap with spectral components of media content file; and in response to determining that the spectral components of the environmental noise overlap with spectral components of the media content file: replacing a supplemental video displayed with the media content file with text or image.
Claim 9 of 9516371
A system, comprising: an interface operable to receive a request from a viewer to play media content at a device; a processor operable to monitor environmental noise using a sensor associated with the device, generate a sound profile for the media, generate an environmental noise profile based on the environmental noise, and determine that environmental noise would adversely impact a viewing experience of the media stream, wherein determining that environmental noise would adversely impact a viewing experience of the media stream includes comparing spectral components of the environmental noise profile and temporal characteristics of the environmental noise profile to the sound profile of the media to determine whether the noise would interfere with program viewing; wherein an option to turn on closed captioning for a video program in the media content is automatically displayed upon determining that the environmental noise would adversely impact a viewing experience; and wherein the processor is further operable to replace video advertisements with text or image advertisements when a noise profile is determined to be undesirable.


Claims 21 & 31 (of application 17/518,866, hereinafter referred to as ‘866) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 & 9 of patent No. 9516371 (hereinafter referred to as ‘371).  
Claims 21 & 31 of ‘866 are a broader recitation of the same invention claimed in claims 1 & 9 of ‘371. Therefore, ‘371 claims 1 & 9 are encompassed by ‘866 claims 21 & 31.

Claim 21 of 17/518,866
A method, comprising: displaying a media content file on a display device having a display and a microphone; monitoring, using the microphone of the display device, environmental noise occurring in the space where the media content file will be played; determining if spectral components of the environmental noise overlap with spectral components of media content file; and in response to determining that the spectral components of the environmental noise overlap with spectral components of the media content file: replacing a supplemental video displayed with the media content file with text or image.
Claim 1 of 10122961
A method, comprising: generating a sound profile for a media content file; generating an environmental noise profile based on environmental noise; determining that environmental noise would adversely impact a viewing experience of the media stream, wherein determining that environmental noise would adversely impact a viewing experience of the media stream includes comparing spectral components of the environmental noise profile and temporal characteristics of the environmental noise profile to the sound profile of the media, wherein determining that environmental noise would adversely impact a viewing experience includes determining whether the environmental noise exceeds both a loudness and temporal threshold, wherein temporarily loud events that exceed the loudness threshold but not the temporal threshold are categorized as not having an adverse impact on the viewing experience; and automatically activating closed captioning for a video program in the media stream upon determining that the environmental noise would adversely impact a viewing experience.
Claim 31 of 17/518,866
A system, comprising: a processor; memory storing instructions to execute a method, the method comprising: displaying a media content file on a display device having a display and a microphone; monitoring, using the microphone of the display device, environmental noise occurring in the space where the media content file will be played; determining if spectral components of the environmental noise overlap with spectral components of media content file; and in response to determining that the spectral components of the environmental noise overlap with spectral components of the media content file: replacing a supplemental video displayed with the media content file with text or image.
Claim 8 of 10122961
A system, comprising: a processor; memory storing instructions to execute a method, the method comprising: generating a sound profile for a media content file; generating an environmental noise profile based on environmental noise; determining that environmental noise would adversely impact a viewing experience of the media stream, wherein determining that environmental noise would adversely impact a viewing experience of the media stream includes comparing spectral components of the environmental noise profile and temporal characteristics of the environmental noise profile to the sound profile of the media, wherein determining that environmental noise would adversely impact a viewing experience includes determining whether the environmental noise exceeds both a loudness and temporal threshold, wherein temporarily loud events that exceed the loudness threshold but not the temporal threshold are categorized as not having an adverse impact on the viewing experience; and automatically activating closed captioning for a video program in the media stream upon determining that the environmental noise would adversely impact a viewing experience.


Claims 21 & 31 (of application 17/518,866, hereinafter referred to as ‘866) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 & 8 of patent No. 10122961 (hereinafter referred to as ‘961).  
Claims 21 & 31 of ‘866 are a broader recitation of the same invention claimed in claims 1 & 8 of ‘961. Therefore, ‘961 claims 1 & 8 are encompassed by ‘866 claims 21 & 31.

Claim 21 of 17/518,866
A method, comprising: displaying a media content file on a display device having a display and a microphone; monitoring, using the microphone of the display device, environmental noise occurring in the space where the media content file will be played; determining if spectral components of the environmental noise overlap with spectral components of media content file; and in response to determining that the spectral components of the environmental noise overlap with spectral components of the media content file: replacing a supplemental video displayed with the media content file with text or image.
Claim 1 of 10523896
A method, comprising: generating a sound profile for a media content file; generating an environmental noise profile based on environmental noise occurring in the space the media content file will be played; monitoring duration of the spectral components of the environmental noise profile; determining if spectral components of the environmental noise profile overlap with spectral components of media content file, thereby identifying overlapping spectral components; and automatically triggering closed captioning if the identified overlapping spectral components persist for longer than a momentary time length.
Claim 31 of 17/518,866
A system, comprising: a processor; memory storing instructions to execute a method, the method comprising: displaying a media content file on a display device having a display and a microphone; monitoring, using the microphone of the display device, environmental noise occurring in the space where the media content file will be played; determining if spectral components of the environmental noise overlap with spectral components of media content file; and in response to determining that the spectral components of the environmental noise overlap with spectral components of the media content file: replacing a supplemental video displayed with the media content file with text or image.
Claim 8 of 10523896
A system, comprising: a processor; memory storing instructions to execute a method, the method comprising: generating a sound profile for a media content file; generating an environmental noise profile based on environmental noise occurring in the space the media content file will be played; monitoring duration of the spectral components of the environmental noise profile; determining if spectral components of the environmental noise profile overlap with spectral components of media content file, thereby identifying overlapping spectral components; and automatically triggering closed captioning if the identified overlapping spectral components persist for longer than a momentary time length.


Claims 21 & 31 (of application 17/518,866, hereinafter referred to as ‘866) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 & 8 of patent No. 10523896 (hereinafter referred to as ‘896).  
Claims 21 & 31 of ‘866 are a broader recitation of the same invention claimed in claims 1 & 8 of ‘896. Therefore, ‘896 claims 1 & 8 are encompassed by ‘866 claims 21 & 31.

Claim 21 of 17/518,866
A method, comprising: displaying a media content file on a display device having a display and a microphone; monitoring, using the microphone of the display device, environmental noise occurring in the space where the media content file will be played; determining if spectral components of the environmental noise overlap with spectral components of media content file; and in response to determining that the spectral components of the environmental noise overlap with spectral components of the media content file: replacing a supplemental video displayed with the media content file with text or image.
Claim 1 of 11196960
A method, comprising: generating a sound profile for a media content file; generating an environmental noise profile based on environmental noise occurring in the space the media content file will be played; monitoring duration of the spectral components of the environmental noise profile; determining if spectral components of the environmental noise profile overlap with spectral components of media content file, thereby identifying overlapping spectral components; and automatically triggering closed captioning if the identified overlapping spectral components persist for longer than a momentary time length.
Claim 31 of 17/518,866
A system, comprising: a processor; memory storing instructions to execute a method, the method comprising: displaying a media content file on a display device having a display and a microphone; monitoring, using the microphone of the display device, environmental noise occurring in the space where the media content file will be played; determining if spectral components of the environmental noise overlap with spectral components of media content file; and in response to determining that the spectral components of the environmental noise overlap with spectral components of the media content file: replacing a supplemental video displayed with the media content file with text or image.
Claim 8 of 11196960
A system, comprising: a processor; memory storing instructions to execute a method, the method comprising: generating a sound profile for a media content file; generating an environmental noise profile based on environmental noise occurring in the space the media content file will be played; monitoring duration of the spectral components of the environmental noise
profile; determining if spectral components of the environmental noise profile overlap with spectral components of media content file, thereby identifying overlapping spectral components; and automatically triggering closed captioning if the identified overlapping spectral components persist for longer than a momentary time length.


Claims 21 & 31 (of application 17/518,866, hereinafter referred to as ‘866) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 & 8 of patent No. 11196960 (hereinafter referred to as ‘960).  
Claims 21 & 31 of ‘866 are a broader recitation of the same invention claimed in claims 1 & 8 of ‘960. Therefore, ‘960 claims 1 & 8 are encompassed by ‘866 claims 21 & 31.

Claims 21-40 of current application will be allowable if all four double patenting rejections are overcome.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651              					10/8/2022